On reading the Petition of the said Blake Leah White 67 and Sarah White, It is Ordered that Mr. William Hopton, and the Reverend Mr. Joseph Wilton 68 be appointed Guardians of their Persons and Estates in Order that due Care may be taken thereof.
John Troup Register in Chancery

 Blake Leay White (1748-1796), son of John and Mary White, was orphaned in early childhood and reared by a cousin. In 1772 he married Elizabeth Bourquin; of their eleven children, John Blake White, the artist, studied in England under Benjamin West, but made his living as a lawyer. Blake Leay White met his death by a fall from a building which he was constructing. (SCHGM, XXXVI, 19, 42, 43.)


 The Reverend Joseph Dacre Wilton, assistant rector of St. Philip’s, came to Charleston in 1761 and died in 1767 (Dalcho, Episcopal Church in S. C., 189-198, 434).